Slums, J.,
dissenting. I cannot concur in the opinion just announced. My reasons therefor are that, in my judgment, it misconceives the true office of an answer under our Code. It applies rules and principles which had their origin under other Codes, entirely dissimilar from ours, and which have been so often altered, amended and repealed as to be of little authority and less aid in the construction of our statute, now under consideration. And it also misconceives the authority of the court to render judgment as by default, pending an answer duly on file, and un disposed of by motion or demurrer.
It is undoubtedly true that the strictness of common-law rules of pleading would condemn the answer in question upon demurrer. But our Code, like all others, has abolished the formal rules of pleadings, and established in their stead others essen*43tially different. It bas defined our pleadings to be tbe former allegations of tbe parties, and it has defined tbe rule by which their sufficiency is determined, which is that of their liberal construction, with a view to substantial justice, and this should be the Polar star, strictly observed, in construing all Codes of civil practice.
It is said that section 56, under which this answer is drawn, does not expressly provide that it shall or may be drawn upon information and belief. While this is true, it is also true that it does not, expressly or by implication, prohibit an answer being so drawn; and when we turn to section 63 we find a very strong implication in favor of such an answer; in fact, the form therein provided for an affidavit of verification to an answer, expressly provides, “ That when the matters are stated in an answer upon information and belief,” that then the affidavit shall so state. But it is said that this applies solely to that second mode provided for in section 56, whereby (not to deny, but) to form an issue, viz.: “ That, in denying any allegation in the complaint, not presumptively within the knowledge of the defendant, it shall be sufficient to put such allegation in issue, for the defendant to state that he has not, and cannot obtain sufficient knowledge or information upon which to base a belief.”
I maintain that this does not annihilate that strong presumption favoring a denial upon information, as derived from section 63 of our Code. In fact, the very provision there made for the verification of an answer is utterly inapplicable to an answer, other than one of personal knowledge or of information. Would it not be quite inconsistent for a defendant to say by his answer that he has no information and no belief as to the subject-matter of a complaint, and then add thereto an affidavit, swearing that he believes the same to be true; that is, that he believes to be true that of which he has no knowledge, no information, no belief, and no means of obtaining the same %
Counsel are mistaken in the correct rendition of our statute, when they say, in their brief, that, “ In denying an allegation not presumptively within the knowledge of the defendant, Tie may deny, on information and belief, if he has not, and cannot obtain sufficient information1 upon which to base a belief.” Our statute *44does not so read. It provides that, in such case, such statement shall be sufficient to put the allegations of the complaint in issue / not that such statement shall so change the English language as to state a denial without denying any thing. It simply means that such statement shall operate and have the same effect in form, ing an issue as an absolute denial would have. But it is said that even then this mode will not avail the defendant of a defense, because it is charged against him by. motion, that the matters alleged against him are presumptively within his knowledge, although he swears to the contrary. This, however, can only apply to one of the denials in the answer, which does not affect the error of which I complain. And I care not further to discuss this branch of the case, other than to remark that, if ever a defendant should be in so unfortunate a condition as to have no belief or wnbelief about the subject-matter of his lawsuit, then his presumptive knowledge might possibly be tested, tried and determined by the court, referee or jury.
It is insisted that a proper construction of the language used in the answer under consideration, makes the pleader attempt to set up the facts of his information and belief as a defense to the action. This, I think, is straining construction beyond liberality ; for it seems to me quite apparent, and that, too, without much liberality, that it is not his belief, but the facts believed to exist, upon which he relies for his defense.
And it is further urged that the defendant has not specifically denied the allegations he seeks to controvert; not that he has not specifically pointed out and stated wherein and what he controverts, but that he has so done upon information and belief, and, therefore, it is not a specific denial.
I maintain, that all that is required under our Code, in order to specifically controvert the allegations of a complaint, is for the answer to point out, state and define, wherein he so controverts the same, and then on oath aver his belief in the truth thereof; and that is all that is meant by the phrase, specifically deny. And this the defendant has done. ITe has stated what he denies, how, and the means that enabled him so to deny, and swears he believes it all to be true. How else, I ask, do men usually obtain their general knowledge but upon information. When are they *45at liberty to impart that information ? And the answer is, when they honestly believe it, even to the retailing of slander, when not with evil intent.
I therefore insist, that the holding of the court in this case establishes, to say the least, a seeming inconsistent proposition of law, and a doctrine, as I think, unsupported by authority. It establishes the practice, that, if a defendant has not personal knowledge of the matters he seeks to controvert by his answer, although he may have full i/nformation thereof, which he believes to be true; yet, nevertheless, he must be turned out of court, unless he will consent to the commission of downright perjury by swearing that he has not, and cannot obtain knowledge or information sufficient to base a belief upon ; or, in other words, if he has a belief, he cannot answer unless he will swear that be-llas not a belief. Such holding, such construction of our statute, is not in my judgment liberal, with a view to substantial justice. In many cases it would defeat the end of justice. It is wrong in principle, bad in tendency. It superinduces perjury, turns out of the temple of justice suitors, whose convictions of honesty, truth and right, would not allow them, by resort to perjury for worldly gain or the maintenance of right, to endanger their liberty here, or their happiness hereafter.
Not only for the reasons given above do I dissent horn my brethren, but as well for the reason that I cannot see upon what authority the court below gave judgment for the plaintiff, without disposing of the answer by demurrer or motion, and without proof of the plaintiffs’ claims for damages.
TJnder the New York Code (and perhaps that of California), it is expressly provided that in such case judgment may be rendered upon notice given to the opposite party; but,- even then, if it is upon a complaint other than for the unconditional payment of money, an inquiry as to damages must be had; but no such provision is found in our statute. Judgments by default can only be rendered as provided in sections 30 and 53 of our Practice Act. Sham and irrelevant answers must be disposed of by motion or demurrer as provided in section 60 of that act. And no judgment can be rendered, as upon default, in any case under our civil practice, where an answer is- pending until such answer *46is disposed of as provided by statute. The court cannot in such case resolve itself into a common law or chancery court, and proceed to render judgment pro confesso.
But my brethren say that the motion for judgment in this case in effect operated as a motion to strike out, strike off, or in other words, to dispose of the answer, for the reason that it was sham or irrelevant. Concede this to be true, although a novel name and novel mode of procedure to dispose of a pleading under our statute, and how does it leave the case ? It leaves a complaint for the recovery of damages upon default, upon which, as shown by the record, the court, without proof , proceeded to, and did, render judgment for the exact amount claimed in the complaint; and they say, that in New York the practice of moving for judgment on a sham answer has been sustained. That undoubtedly is true, the New York Code, as well as that of California, so provides; but even there the Code requires that an examination must be had and proof made as to the allegations of the complaint when not for the unconditional payment of money. And they refer to the case of Lomme v. Kintzing, 1 Mon. 295, as authority, where the court say: “Under our practice, where an answer raises no material issue, the plaintiff may either move that it be stricken out as sham and irrelevant or move for judgment.” The court, when rendering this decision, must have had before them either the New York or California Code, whereby it is expressly provided in those exact words, that such proceeding may be had, whereas our statutes make no provision for moving for judgment. And yet this is all the court there say in answer to the able argument of counsel in support of the proposition that no judgment could be rendered upon the .pleading without proof. I cannot think the court so intended. If it did, I cannot but think it bad law, and that its reversal will be hailed by the profession as one of much needed reformation.
But it is said, for this, no error is assigned, and therefore the court is not bound to search for error not assigned. It must be remembered that this case is here upon appeal, by which the whole case was removed to this court with the whole record before us, and the affirmance of the judgment below is virtually, and to all intents and purposes, the judgment of this court, and we are *47bound to take notice of any error appearing upon tbe record, most especially, where it is so apparent.
I bad prepared a more lengtby discussion of tbis case, but, being reminded by that commanding authority cited by counsel, “ Many words, they darken speech,” I substituted this, with the hope that those who may think me in error, will not only take the trouble to examine the question in connection with the opinion of the court, the legislation of the various States and Territories, and the authorities cited by counsel, but also to appeal to the legislative tribunal for relief against this seeming unjust discrimination between -those who may, and those who may not, care for or fear the dangerous crime of perjury.
Wade, O. J., concurred.